Citation Nr: 0919921	
Decision Date: 05/28/09    Archive Date: 06/02/09	

DOCKET NO.  05-38 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, to include as due to service-connected 
spondylosis of the lumbar spine.   

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to service-connected 
spondylosis of the lumbar spine.   

3.  Entitlement to a disability rating in excess of 10 
percent for spondylosis of the lumbar spine without 
radiculopathy. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for impairment of the 8th cervical nerve.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Active service from January 1979 to February 1987 has been 
reported.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VARO in Houston, Texas.  Among other things, that decision 
increased the disability rating for the Veteran's spondylosis 
of the lumbar spine without radiculopathy (previously rated 
as low back strain) from zero percent to 10 percent, 
effective October 29, 2003.  Additional evidence of record 
includes a decision review officer decision in October 2006 
at which time service connection for neuropathy of the 8th 
cervical vertebra left was granted and a 10 percent 
disability rating was assigned, effective October 29, 2003.  

The Veteran testified with regard to the issues under 
consideration at a personal hearing with the undersigned in 
San Antonio, Texas, in February 2009.  A transcript of the 
hearing proceedings is of record and has been reviewed.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action be required.  




REMAND

At the time of his personal hearing with the undersigned in 
February 2009, the Veteran indicated that his low back 
disability and his cervical spine disorder were far more 
severely disabling than reflected by the currently assigned 
ratings.  The representative stated that the Veteran's VA 
physician had "told him repeatedly that it is his opinion 
that his back is far more severe than 10 percent.  He has 
told him that his hip and his legs are related to his back 
injury and that [the physician] had made these findings a 
part of his medical record."  (Transcript, page 3).  The 
representative asked that more current medical records from 
the VA system be obtained and associated with the claims 
file.  The Veteran himself testified that the VA physician 
had told him that the weakness in his legs "most likely" 
happened when he hurt his back.  He also stated the physician 
informed him "all the conditions that I'm going through are 
directly related to my spine."  He referred primarily to his 
hips and legs.  (Transcript, page 5).  The Veteran added that 
the physician who expressed the opinion was seen by him at a 
new clinic, that being the North Central Clinic, apparently 
in the San Antonio area (Transcript, page 7).  

The Board notes that the record does contain the report of a 
joints examination of the Veteran by VA in July 2006 at the 
Frank Tejeda VA Outpatient Clinic.  Following examination, 
the orthopedic surgeon opined that the Veteran's current 
bilateral hip disability was secondary to 
congenital/developmental dysplasia of the hips, and "was not 
exacerbated by military service, nor was it caused by or 
secondary to the Veteran's service-connected lumbar spine 
spondylosis."  The examiner, however, did not address whether 
the service-connected low back disability had aggravated the 
Veteran's bilateral hip disorder or his peripheral 
neuropathy.  Service connection by way of aggravation under 
38 C.F.R. § 3.310(b) has not been addressed.  

With regard to the claim for ratings higher than the 
10 percent currently in effect for the low back disability 
and the cervical nerve disorder, in Weggenmann v. Brown, 
5 Vet. App. 281, 284 (1993), the Court found that when a 
Veteran claims that a condition is worse than originally 
rated, and available evidence is too old for an 

adequate evaluation of the current condition, the VA's duty 
to assist under The Veterans Claims Assistance Act of 2000 
includes providing a new examination.  

The Board notes that this is significant because records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of the 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA is 
required to obtain these records.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  The RO should take all appropriate 
measures to obtain all clinical records 
not already in the claims folder 
reflecting the Veteran's treatment by VA 
since 2007.  Of particular interest are 
records from a Dr. Pederosa at the North 
Central Clinic in or near San Antonio 
with regard to treatment and evaluation 
of problems with the hips and the lower 
extremities.  All records obtained should 
be associated with the claims folder.  
Dr. Pederosa should be contacted and 
asked to provide a statement as to his 
recollections of his treatment and 
evaluation of the Veteran and whether or 
not he believes there is a likely causal 
relationship between any current 
bilateral hip disability and/or 
peripheral neuropathy on the one hand and 
the service-connected low back disability 
on the other hand.  

2.  Then, VA should schedule the Veteran 
for an examination by physicians 
knowledgeable in orthopedics and in 
neurology for the purpose of determining 
whether the Veteran has a bilateral hip 
disorder and peripheral neuropathy of the 
lower extremities, respectively, that are 
secondary to his service-connected low 
back disability.  Each examiner should 
opine as to whether it is at least as 
likely as not that any current bilateral 
hip disability and/or peripheral 
neuropathy is related to the service-
connected low back disability.  If an 
opinion cannot be rendered without resort 
to speculation, the examiner should 
explain why this is the case.  Each 
examiner should specifically address the 
question of whether any current bilateral 
hip disorder and peripheral neuropathy of 
the lower extremities has been aggravated 
to any extent by the service-connected 
disabilities.  

With regard to the low back disability 
and the cervical spine problem, the 
appropriate examiner or examiners should 
specifically comment regarding any and 
all limitation of range of motion, as 
well as functional loss associated with 
pain, instability, weakened movement, 
excess fatigability, incoordination, 
swelling, and deformity or atrophy of 
disuse.  The appropriate examiner or 
examiners should also discuss factors 
associated with the disability, such as 
objective indications of pain or pressure 
on manipulation, as well as whether the 
Veteran experiences flare-ups associated 
with the service-connected disabilities.  
The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  A 
notation to the effect that the record 
review took place must be included in the 
examination reports.  

4.  Then, the RO/AMC should readjudicate 
the claims.  If the benefits sought are 
not granted to the Veteran's 

satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and be afforded a 
reasonable opportunity for response.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The Board intimates no opinion as to any final outcome 
warranted with regard to any issue.  The Veteran is advised 
that failure to report for any scheduled examination without 
good cause may result in a denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARK GREENSTRET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



